Citation Nr: 1440928	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for residuals of a left eye trauma.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of left flank trauma with internal bleeding.

5.  Entitlement to a higher initial rating left knee chondromalacia, evaluated as 10 percent disabling from May 27, 2008.

6.  Entitlement to a higher initial rating right knee chondromalacia, evaluated as 10 percent disabling from May 27, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for a bilateral ankle disorder, residuals of left eye trauma and right flank trauma with internal bleeding, bilateral hearing loss, and degenerative arthritis of the left and right knees.  The Veteran submitted a timely notice of disagreement (NOD) with the RO's determination.

In a February 2010 rating decision, the RO granted service connection for left and right knee chondromalacia, and assigned initial 10 percent disability ratings, effective May 27, 2008.  The RO's action represents a full grant of the benefits sought as to the Veteran's claims.  Thus, the issue is no longer in appellate status.

In June 2014, the Veteran testified during a hearing a the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In his February 2010 substantive appeal (VA Form 9), the Veteran raised the issue of entitlement to service connection for a back disorder, including as due to his service-connected knee disabilities.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Ankle Disorder 

During his June 2014 Board hearing, and in his February 2010 substantive appeal, the Veteran asserted that the biggest contributors to his bilateral ankle disability were the constant falls he experienced due to his service-connected knees buckling.  See Board hearing transcript at page 4.

Service treatment records show that, in March 1975, the Veteran reported that he fell off a porch.  X-rays of his right ankle were negative.

In October 2013, a VA examiner diagnosed the Veteran with mild degenerative joint disease of the left and right ankles.  The examiner opined that the right ankle disorder was not due to the Veteran's fall from a porch on active duty.

However, the October 2013 VA examiner did not render an opinion regarding whether the Veteran's service-connected left and right knee disabilities aggravated any bilateral ankle disorder.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Further clarification from the October 2013 VA examiner should be obtained to determine whether any current bilateral ankle shoulder is aggravated by service-connected left and right knee disabilities.

Left Eye Trauma

During his June 2014 Board hearing, the Veteran testified that his left eye was hurt on a blackout convoy when a pebble or other foreign flew into it.  See Board hearing transcript at page 9.  He sought medical attention and a doctor removed the object, after which the Veteran experienced dry eyes that continued to this day.  Id.

Service treatment records dated in September 1975, January 1976, and May 1977, describe the Veteran's complaints of pain and irritation in his left eye and that he had a reddened area under (or in) the eye.

Post service private treatment records note complaints of left eye pain, with no diagnosed disorder (see July 18, 2007 and June 18, 2008 records).  VA outpatient records include a diagnosis of dry eye syndrome for which artificial tears and lid scrubs were prescribed (see June 10, 2010 record).  Presbyopia was diagnosed on May 22, 2010 and December 27, 2011.

A November 2008 VA ophthalmologic examination report indicates that the Veteran complained of occasional left eye pain.  Clinical findings were normal and the diagnosis was refractive error.  The examiner did not offer an opinion regarding the etiology of the Veteran's refractive error.

Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Here, the record does not include an adequate medical opinion concerning the etiology of the appellant's claimed eye disability.  On remand, a medical opinion should be obtained as to whether any current eye disability was incurred in or aggravated by service, to include whether refractive error of the eyes is a result of a superimposed injury or disease in service.  In this regard, the appellant's allegations of sustaining trauma to his left eye should be addressed.

Bilateral Hearing Loss

The Veteran asserts that he was exposed to acoustic trauma in service from constantly running heavy machinery and equipment noise.  He testified that hearing protection was not provided until about half way through his term of service.  See Board hearing transcript at page 12.  The Veteran's Report of Separation from Active Duty (DD Form 214) reflects that his military occupation was as a rough terrain fork lift and loader operator.  The Board finds the Veteran's reports of exposure to heavy machinery noise in service are credible.

Service treatment records show that, when examined for enlistment into active service in October 1974, a hearing abnormality was not noted on the examination report and the Veteran was found qualified for active service.  The electronic report of that hearing test showed hearing loss at 6000 Hertz, bilaterally.  A December 1976 electronic hearing test report appears to show similar findings.  In August 1977, the Veteran complained of decreased hearing and a formal audiogram was requested.  The audiogram results are not among his clinical records. 

In November 2008, the Veteran underwent VA audiology examination.  He reported having hearing loss since service.  His active service job as a heavy equipment operator was noted and post service noise exposure from shooting was also noted.  Mild bilateral hearing loss was diagnosed.  The examination report showed hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2013).

The examiner noted that the Veteran's October 1974 induction examination report showed normal hearing, with a moderate loss at 60000 Hertz, bilaterally, and that a December 1976 hearing test showed that the Veteran "did not have an aggravation of his hearing loss while in service."  According to the VA examiner, based on hearing tests performed at entry and while in service, there was no evidence of hearing damage in service, and the Veteran's current mild hearing loss was less likely as not caused by or a result of noise exposure in service.

The examiner did not address the Veteran's August 1977 complaint of decreased hearing in service and did not provide reasons why the normal examination in 1974 and 1976 precluded a finding that the current hearing loss was related to the in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (to the effect that absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity).

A new VA examination should be scheduled to determine the etiology of the Veteran's currently diagnosed bilateral hearing loss.
 
Right Flank Trauma

The Veteran seeks service connection for residuals of a right flank injury that he reports occurred in 1997 when he was "deployed" to the Balkans as volunteer.  See Board hearing transcript at pages 2 and 16.  

It appears that the Veteran may not have been on active service when he was injured in 1997.  In June 2008, he reported that, from April 1997 to April 1998, he was a "Civilian Recreation Assistant", in Bosnia, and the October 2013 VA examiner noted that the Veteran "was deployed overseas during the Balkans as a [Department of Defense (DOD)] civilian."  The nature of the Veteran's 1997 activity should be clarified, including whether he was a DOD civilian employee at that time.

The Veteran reports that he ran into a bent pole in a dark area and was treated at Landstuhl Army Hospital Germany for one week and then returned to the Balkans.  See Board hearing transcript 17.  He now has constant right-sided pain.  Records regarding his treatment at Landstuhl Army Hospital Germany should be obtained.

Post service private treatment records, dated in March 1998, note complaints of left lower quadrant pain, assessed as recurring left lower quadrant pain of unknown etiology.  According to a March 15, 2010 VA outpatient record, the Veteran gave a history of losing a kidney due to trauma as a teenager (he did not report this when examined for enlistment in October 1974).

If it is determined that the Veteran was on active duty in 1997, a medical opinion should be obtained.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Initial Ratings for Left and Right Knee Chondromalacia

The February 2010 rating decision granted service connection for left and right knee chondromalacia that were assigned initial 10 percent disability ratings effective from May 27, 2008.  In his February 2010 substantive appeal, the Veteran essentially disagrees with the ratings assigned by the RO.  The Board construes the Veteran's statement as a timely NOD.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Records

VA outpatient records, dated from 2008 to 2013, show that the Veteran was treated by James A. Zimmer, D.O., a primary care physician.  Records regarding the Veteran's treatment by Dr. Zimmer, dated to February 2009, are in the claims file.  Recent records should be requested.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Denver, Colorado, and the Colorado Springs Community Based Outpatient Clinic (CBOC), dated since November 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to initial ratings higher than 10 percent for left and right knee chondromalacia.  If, and only if, the Veteran timely perfects an appeal as to the matters, should these claims be returned to the Board.

2. Contact the DOD and verify if the Veteran was a DOD civilian employee deployed to Bosnia from April 1997 to April 1998.  Generally, at least two requests for information are required.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Obtain all medical records regarding the Veteran's treatment at Landstuhl Army Hospital Germany in 1997 (his Social Security number should be included in the request for identification purposes).  Generally, at least two requests for information are required.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. Request that the Veteran complete authorization for VA to obtain all private medical records regarding his treatment, since February 2009, by James A. Zimmer, D.O., 5715 Kittery Drive, Suite A, Colorado Springs, CO 80911.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence herself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

5. Obtain all medical records regarding the Veteran's treatment at the VAMC in Denver and the Colorado Springs CBOC, dated since November 2013, and from any additional VA and non-VA medical facility identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

6. After accomplishing the above-requested development, return the claims file to the October 2013 VA examiner for an addendum opinion (or another suitably qualified orthopedist). 

a. The orthopedic examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a left ankle disorder related to his active military service.

b. The examiner should render an opinion as to whether it is at least as likely as not that any bilateral ankle disorder disability is aggravated by the Veteran's service-connected left and right knee disabilities.  If so, the examiner should identify the baseline level of bilateral ankle disability, as well as the permanent, measurable increase in current bilateral ankle pathology attributable to the service-connected left and right knee disabilities.  All opinions and conclusions expressed must be supported by reasons in a report. 

c. If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

d. If a physician finds that another examination is required, this should be scheduled and all indicated tests and studies should be performed and all clinical findings should be reported in detail.

7. Return the claims file to the November 2008 VA eye examiner for an addendum opinion (or another suitably qualified ophthalmologist - not an optometrist).  A clinical evaluation should be scheduled only if deemed necessary by the examiner.  Based upon the claims file review, and with consideration of sound medical principles, the examiner should address the following:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran has a diagnosed eye disability that was present during active service?  If so, the examiner should provide an opinion as to whether the eye disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  

b. The examiner should also state whether any current eye disability is a result of a superimposed injury or disease in service. 

c. If the examiner is of the opinion that a current eye disability was not present during service, the examiner should provide an opinion as to whether it is as likely as not that the eye disability is etiologically related to the appellant's active service, to include any alleged injuries sustained therein. 

d. In rendering an opinion, the examiner should address the appellant's allegations that he sustained left eye trauma from a foreign body or debris in his eye that was removed in service. 

e. Reasons for all opinions should be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.
   
The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

8. Schedule the Veteran for a new VA audiological examination.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral ear hearing loss had its onset during active service, or is related to any in-service disease, event, or injury, to include conceded military noise exposure from heavy machinery. 

b. In providing these opinions, the examiner should accept that the Veteran had significant in-service noise exposure serving as a heavy equipment operator.  The examiner must also discuss the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.

9. If, and only if, the Veteran had verified active service in 1997, schedule him for a VA examination to determine the etiology of any right flank disorder found to be present.  The claims file should be made available to the examiner prior to the examination.

a. The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right flank disorder related to his active military service in 1997.

b. Reasons should be provided for all opinions rendered.

10. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

11. If the Veteran's service connection claims remain denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



